DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 1-15, 17-20 designated Species II in the reply filed on  09/02/2021is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  09/02/2021.

Specification
The disclosure is objected to because of the following informalities:  
 “…In some embodiments, the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, and timing of presentation of input, spatial frequencies…” in para.[22] needs to be corrected.  A suggested correction is --In some embodiments, the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, [[and]] timing of presentation of input, and spatial frequencies--.
“…the system 100 could constantly block part of the image visible the stronger eye wherever the user is looking or it could enhance the image to the weaker eye wherever it determines the user is looking…” in para.[58] to the stronger eye wherever the user is looking or it could enhance the image to the weaker eye wherever it determines the user is looking--.
 Appropriate correction is required. 
Claim Objections
Claim 17 is objected to because of the following informalities:  line 1-2 informalities “wherein the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, and timing of presentation of input, spatial frequencies” needs to be corrected. A suggested correction is --wherein the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, [[and]] timing of presentation of input, and spatial frequencies--. Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Claim 1-7: Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
 The claimed invention in claim 1-7 are directed to statutory subject matter.  Therefore, the claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Claim 1-7: Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent claim 1 and the respective dependent claims 2-7, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention in these claims as a whole and when limitations are analyzed individually are  directed to an abstract idea (See underlined limitation in claim 1 below categorized as mental process or method of organizing human activity).
Claim 1-7: Step 2A Prong 1:
As indicated below, independent Claim 1  recites at least one claimed element which is grouped as a mental process or certain method of organizing human activity under the 2019 PEG.  
CLAIM 1:  A method for maintaining user attention during a treatment, the method comprising: 
measuring at least one user parameter when presenting treatment content to the user via at least one display screen (observation, which is a mental process under the 2019 PEG); 
determining whether the user is engaged with the presented treatment content based on the at least one measured user parameter (judgement or evaluation, which is a mental process under the 2019 PEG); and 
presenting an attention booster to the user upon determining the user is not engaged with the treatment content (evaluation, which is a mental process with the aid of pen and paper under the 2019 PEG; alternatively displaying information, e.g., attention 

For the foregoing reasons, independent Claim 1 (and respective dependent claims 2-7) recites at least one claimed element which is grouped as a mental process or method of organizing human activity) under the 2019 PEG.  Therefore, claim 1 (and respective dependent claims 2-7) recite an abstract idea.  
Claim 1-7: Step 2A Prong 2:
Claim 1 recites “at least one display screen”, which is an additional element. According to paragraph [0036] of Applicant’s specification, “The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein”. As such, the display screen is nothing more than a conventional general purpose computer. Applying an abstract idea to a general purpose computer, or using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application thereof.
Thus, the above-identified abstract idea in independent claim 1 (and respective dependent claims 2-7) is not integrated into a practical application under the 2019 PEG because the additional elements (identified above in independent Claim 1  “at least one display screen”) either alone or in combination, does not generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of:  “at least one display screen” is generically recited computer element in independent Claim 1 (and respective dependent claims 2-7) and does not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process or certain method of organizing human activity) with a computer.  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claim 1 (and respective dependent claims 2-7) is not integrated into a practical application under 
Claim 1-7: Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
Claim 1 requires the additional elements of: “at least one display screen” but it does not amount to significantly more than the judicial exception as the recited functions can be performed by a general purpose computer (e.g., paragraph [0036] of Applicant’s specification, “The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein”) and thus merely using a generic computer as a tool to perform the abstract idea. Further, the claim as a whole does not amount to significantly more than the exception itself, therefore the claim is not eligible.
The above-identified computer components are generically claimed in Claim 1 to implement the above-described abstract ideas by performing the basic functions of measuring, processing, determining and presenting data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
Per Applicant’s specification, “at least one display screen” and the recited functions can be performed by a general purpose computer (e.g., paragraph 41 of Applicant’s specification, 
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the device.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., “at least one display screen”) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).
Thus, the recitation of the above-identified generic computer limitations in Claim 1 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide 
For at least the above reasons, the method of Claim 1 is directed to applying an abstract idea  on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, Claim 1 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 1 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement a method of determining and presenting a protocol for adjusting a circadian rhythm of a user, with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional element, when viewed as whole, does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claim 1 merely apply an abstract idea to a computer and do not (i) 
Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. Accordingly, Claim 1 is  not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.
Claim 20: Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
 The claimed invention in claim 20 is directed to statutory subject matter.  Therefore, the claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Claim 20: Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent claim 20, claim 20 is rejected under 35 U.S.C. 101 because the claimed invention in these claims as a whole and when limitations are analyzed individually are  directed to an abstract idea (See underlined limitation in claim 20 below categorized as mental process or method of organizing human activity).
Claim 20: Step 2A Prong 1:
As indicated below, independent Claim 20  recites at least one claimed element which is grouped as a mental process or certain method of organizing human activity under the 2019 PEG.  
CLAIM 20:  A method for maintaining user attention during a treatment, the method comprising: presenting treatment content to the user via at least one display screen (evaluation, which is a mental process with the aid of pen and paper under the 2019 PEG; alternatively displaying information, e.g., attention booster, involves: (i) human interaction, namely humans following rules, which is a certain method of organizing human activity; or (ii) extra-solution activity); and 
presenting an attention booster to the user at time-based intervals (evaluation, which is a mental process with the aid of pen and paper under the 2019 PEG; alternatively displaying information, e.g., attention booster, involves: (i) human interaction, namely humans following rules, which is a certain method of organizing human activity; or (ii) extra-solution activity).

For the foregoing reasons, independent Claim 20 recites at least one claimed element which is grouped as a mental process or method of organizing human activity) under the 2019 PEG.  Therefore, claim 20 recites an abstract idea.  
Claim 20: Step 2A Prong 2:
Claim 20 recites “at least one display screen”, which is an additional element. According to paragraph [0036] of Applicant’s specification, “The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein”. As such, the display screen is nothing more than a conventional general purpose computer. Applying an abstract idea to a general purpose computer, or using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application thereof.

Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method merely implements the above-identified abstract idea (e.g., mental process or certain method of organizing human activity) with a computer.  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical 
Claim 20: Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
Claim 20 requires the additional elements of: “at least one display screen” but it does not amount to significantly more than the judicial exception as the recited functions can be performed by a general purpose computer (e.g., paragraph [0036] of Applicant’s specification, “The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein”) and thus merely using a generic computer as a tool to perform the abstract idea. Further, the claim as a whole does not amount to significantly more than the exception itself, therefore the claim is not eligible.
The above-identified computer components are generically claimed in Claim 20 to implement the above-described abstract ideas by performing the basic functions of presenting data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of 
Per Applicant’s specification, “at least one display screen” and the recited functions can be performed by a general purpose computer (e.g., paragraph 41 of Applicant’s specification, “The processes and displays presented herein are not inherently related to any particular computer or other apparatus. Various general-purpose systems may also be used with programs in accordance with the teachings herein”). Accordingly, in light of Applicant’s specification, the claimed term “at least one display screen” is reasonably construed as a generic computing device.
Furthermore, Applicant’s specification does not describe any special programming or algorithms required for the device.  This lack of disclosure is acceptable under 35 U.S.C. §112, first paragraph since this hardware performs non-specialized functions known by those of ordinary skill in the computer arts.  By omitting any specialized programming or algorithms, Applicant's specification essentially admits that this hardware is conventional and performs well understood, routine and conventional activities in the computing industry or arts.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements (e.g., “at least one display screen”) because it describes these additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a) (see Berkheimer memo from April 19, 2018, (III)(A)(1) on page 3).  Adding hardware that performs “‘well understood, routine, conventional activit[ies]’ previously known to the industry” will not make claims patent-eligible (TLI Communications).

A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention 
For at least the above reasons, the method of Claim 20 is directed to applying an abstract idea  on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, Claim 20 does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claim 20 does not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement a method of determining and presenting a protocol for adjusting a circadian rhythm of a user, with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As 
Therefore, Claim 20 does not amount to significantly more than the abstract idea itself. Accordingly, Claim 20 is  not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 in line 2-3 recites the limitation "the brightness…spatial frequencies".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Winterbotham, Chloe Tyler (Pub. No.: US 20030214630 A1, hereinafter referred to as “Winterbotham”).
As per independent Claim 1, Winterbotham discloses a method for maintaining user attention during a treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least [0001], [0025], [0028], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a method for maintaining user attention during a treatment. See at least Winterbotham [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest”), the method comprising: 
measuring at least one user parameter when presenting treatment content to the user via at least one display screen(Winterbotham in at least fig. 2, 4-6, [0028], [0030-0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses measuring at least one user parameter when presenting treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 4-6). Here “user parameter” is represented by prior art “visual acuity level” ([0030]), “patient movement” ([0031]), “patient 
determining whether the user is engaged with the presented treatment content based on the at least one measured user parameter(Winterbotham in at least [0031], [0037], [0062], [0077-0078], [0081] for example discloses determining whether the user is engaged with the presented treatment content based on the at least one measured user parameter such as user response, positive/negative identification of images, success or failure of the patient's activities. See [0081] “patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario…There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects … present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for each activity…the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”); and 
presenting an attention booster to the user upon determining the user is not engaged with the treatment content(Winterbotham in at least [0028], [0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses presenting an attention booster via interactive engagement to the user upon determining the user is not engaged with the treatment content. See at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest…Any of the above objects size, of course, could be changed based on the patient's responses.”; [0028] “The treatment application can also be any application that interests the 

As per dependent Claim 2, Winterbotham further discloses method wherein the attention booster is an interactive activity to be completed by the user(Winterbotham in at least [0028], [0062-0063], [0077], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest).

As per dependent Claim 3, Winterbotham further discloses method wherein the attention booster is pre-selected by the user(Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses  wherein the attention booster is pre-selected by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).
As per dependent Claim 4, Winterbotham further discloses method wherein the user parameter is eye movement of the user(Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses wherein the user parameter is eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, 

As per dependent Claim 5, Winterbotham further discloses method wherein the at least one user parameter is measured continuously(Winterbotham in at least [0081] for example discloses wherein the at least one user parameter such as user’s visual activity level and success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed based on the patient's responses. The application… will be recording for each activity, …. the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”).
As per dependent Claim 6, Winterbotham further discloses method wherein the at least one user parameter is measured intermittently(Winterbotham in at least [0051], [0070], [0078] for example discloses wherein the at least one user parameter such as user interaction with the virtual reality treatment application, crowding tests is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the 
As per dependent Claim 7, Winterbotham further discloses method wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display screen(Winterbotham in at least fig. 2, [0028], [0055] for example discloses the attention booster is configured to at least partially occlude an image displayed on the at least one display screen. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present 
As per independent Claim 8, Winterbotham discloses a system for maintaining user attention during treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053-0055], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least fig. 2-6, [0001], [0025], [0028-0029], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a system for maintaining user attention during treatment. See at least [0025] “system for treating amblyopia with an individualized, interactive occlusive system using computer hardware and software wherein the patient is immersed in a task-intensive physical activity in a virtual reality or other physically interactive or perceptually immersive three-dimensional or two-dimensional computer-generated setting”; [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest”), the system comprising: 
at least one display apparatus configured to present treatment content to the user(Winterbotham in at least fig. 2-6, [0055] for example discloses at least one display apparatus such as virtual reality goggles ([0055]), computer display (fig. 3-6) configured to present treatment content to the user. See at least Winterbotham [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending 
a processor configured to: execute instructions stored on a memory (Winterbotham in at least [0027-0028], fig. 3, 4, [0054], [0056] for example discloses a processor configured to: execute instructions stored on a memory. See at least Winterbotham [0027] “During treatment, the patient accesses a computer system that runs the treatment application. The term computer includes any microprocessor-based device capable of running software applications”; [0028] “treatment system runs a virtual reality application, or some other computer-generated physically interactive or perceptually immersive three-dimensional or two-dimensional graphics application that gives the patient a sense of being physically or perceptually immersed in an activity…graphical simulation is displayed large enough to engage the patient's peripheral vision in order to give the patient the sensation of being inside a virtual world… wide -screen displays capable of engaging the patient's peripheral vision… goggles containing LCD screens… standard desktop monitors, projectors used to display graphical images from computers, interactive televisions and other display media…a fully-immersive virtual reality application…with any three-dimensional or two-dimensional computer-generated simulation… the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0054] “hardware for the treatment system, utilizing a monitor 200 for the displayed images … computer system 210 capable of displaying three-dimensional or two-dimensional graphics and containing graphics software, either virtual reality software or other 
to measure at least one user parameter when the treatment content is presented to the user (Winterbotham in at least fig. 2, 4-6, [0028], [0030-0031], [0037], [0055], [0062-0063], [0077-0078], [0081]  for example discloses measuring at least one user parameter when presenting treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 3-6). Here “user parameter” is represented by prior art “visual acuity level” ([0030]), “patient movement” ([0031]), “patient positive/negative identification of presented virtual object” ([0031], [0037], [0062], [0077-0078], [0081]), “patient position and patient eye location/direction” ([0062]), “patient response to interactive tasks” ([0081]). See at least Winterbotham [0081] “There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time.”);
determine whether the user is engaged with the presented treatment content based on the at least one measured user parameter(Winterbotham in at least [0031], [0037], [0062], [0077-0078], [0081] for example discloses determining whether the user is engaged with the presented treatment content based on the at least one measured user parameter such as user response, positive/negative identification of images, success or failure of the patient's activities. See [0081] “patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario…There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects … present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for each activity…the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”); and 

As per dependent Claim 9, Winterbotham further discloses system wherein the attention booster is an interactive test to be completed by the user (Winterbotham in at least [0028], [0062-0063], [0077], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest).
As per dependent Claim 10, Winterbotham further discloses system wherein the attention booster is pre-selected by the user (Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses  wherein the attention booster is pre-selected by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).

As per dependent Claim 11, Winterbotham further discloses system wherein the user parameter is eye movement of the user (Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses wherein the user parameter is eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking.”).
As per dependent Claim 12, Winterbotham further discloses system wherein the at least one measured user parameter is measured continuously (Winterbotham in at least [0081] for example discloses wherein the at least one user parameter such as user’s visual activity level and success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed 

As per dependent Claim 13, Winterbotham further discloses system wherein the at least one measured user parameter is measured intermittently (Winterbotham in at least [0051], [0070], [0078] for example discloses wherein the at least one user parameter such as user interaction with the virtual reality treatment application, crowding tests is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the system can contain features designed to detect whether the patient is actually using the system…The treatment program can also determine whether or not the patient is actively using the system. For example, if the patient has not moved in the simulated environment, used the pointing device to select an object or the system has not detected movement of the magnetic position sensor FIG. 1, 51 for a specified amount of time, the treatment program can assume that the patient is no longer actively using the system. In such cases, the treatment system can stop … until the patient performs some sort of activity in the application, and reduce the measured occlusion time to the last known activity performed by the patient”; [0078] “The treatment program could even be programmed … to periodically test crowding, or periodically turn off crowding”).
As per dependent Claim 14, Winterbotham further discloses system wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display apparatus (Winterbotham in at least fig. 2-6, [0028], [0055] for example discloses the 
As per dependent Claim 15, Winterbotham further discloses system wherein the display apparatus comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user (Winterbotham in [0055] for example discloses the display apparatus/goggles comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user).
As per dependent Claim 17, Winterbotham further discloses system wherein the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, and timing of presentation of input, spatial frequencies (Winterbotham in at least [0055], [0061], [0068], [0078-0081] for example discloses the display apparatus is configured to alter at least one of the brightness, blurring, contrast, resolution, and timing of presentation of input, spatial frequencies. See at least Winterbotham [0055] “The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image 
As per dependent Claim 18, Winterbotham further discloses system wherein the display apparatus is configured to present virtual objects to each eye of the user independently(Winterbotham in [0055] for example discloses the display apparatus is configured to present virtual objects to each eye of the user independently. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or 
As per dependent Claim 19, Winterbotham further discloses system wherein the user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements(Winterbotham in at least fig. 2, 4, [0029], [0048], [0055], [0062] for example discloses wherein the user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements. See at least [0029] “The patient wears a device that can selectively occlude vision of either of the patient's eyes, such as LCD shutter glasses or some other type of goggle or headset device”; [0048] “wearing a pair of LCD shutter glasses 50 …contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes …but also the exact direction in which the patient is looking”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking. The navigation handler 352 tracks the patient's position within the simulated environment and moves the patient within the world based on the patient's movement indications using the navigation mechanism such as the mouse, wand or keyboard.”).
As per independent Claim 20, Winterbotham discloses a method for maintaining user attention during a treatment (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0058], [0061-0063], [0068], [0070], [0072], 
presenting treatment content to the user via at least one display screen (Winterbotham in at least fig. 4-6, [0031], [0037], [0055], [0062], [0077-0078], [0081] for example discloses presenting treatment content to the user via at least one display screen such as virtual reality goggles screens ([0055]), display (fig. 4-6). See at least Winterbotham [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”; [0081] “present the patient with variously-sized objects, differing colors and differing goals… The application, of course, will be recording for 
presenting an attention booster to the user at time-based intervals (Winterbotham in at least fig. 5, 6, [0028], [0058], [0061-0063], [0081] for example discloses presenting an attention booster to the user’s each eye at time-based intervals based on prescribed treatment parameters. See at least [0028] “The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0058] “The prescription 320 may contain information about the patient's prescription, such as … the prescribed occlusion time for each eye, and the occlusion rate”; [0061] “treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times, as dictated by the prescription 320… prescribed the required amount of time for the normal eye to be occluded, … the clinician will also indicate the amount of time that the amblyopic eye should be occluded and the sound eye should be exercised”; [0062] “The navigation handler 352 can also be programmed to automatically navigate the patient to a new viewpoint… if the patient has spent a specified amount of time in one area, the system could automatically navigate the patient to a new viewpoint at a new setting in order to further engage the patient's interest.”; [0063] “treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications are not limited to simple object recognition tasks, but could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved”;[0081] “The ability to interact with the simulated environment, both by being able .

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20100283969 A1 for disclosing  a game platform for the assessment and/or treatment of disorders of binocular vision, such as amblyopia. The game content is devised to maximize the possible therapeutic effects by leveraging advanced research in opthalmology, as well as advanced display technology to render images independently to each eye. In particular, the game content engages both eyes at different levels of difficulty, forcing an amblyopic eye to work harder to regain its performance in the visual system. The invention herein described provides a mobile device, capable of interaction with an eye care specialist, for the assessment/treatment of binocular vision using innovative mechanisms for ensuring proper use thereof similar in terms of use of game application to treat visual disorders while maintaining user attention and compliance to that claimed and disclosed.
US 20170347874 A1 for disclosing methods for presenting dynamic images to a user, configured to evaluate and/or improve the user's foveal and/or peripheral visual acuity. 
US 20170281412 A1 for disclosing dichoptic perceptual learning in a manner that the user maintains its use and compliance is increased similar in terms of interactive applicator and user attention maintenance to that disclosed and claimed.
US 20190320962 A1, US 20180132751 A1 for disclosing system can measure visual impairment and train visual ability both for rehabilitation and development purposes similar to that disclosed and claimed.
US 20180028777 A1 for disclosing technology mediated stress relieving, well-being exercises and attention training with attention training feature being similar to that disclosed and claimed.
US 20120069296 A1 for disclosing a portable and wearable device for diagnosing and treating binocular vision disorder similar to that claimed and disclosed.
 ‘US 20190290528 A1,  US 20160184170 A1, US 20160026009 A1, US 20100073469 A1  for disclosing computer based amblyopia treatment system similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            October 4, 2021